EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is entered into as of February
15, 2010 by and between CDEX Inc., a corporation organized under the laws of the
State of Nevada (the “Company”), on the one hand, and each Person set forth on
the signature page hereto as a “Purchaser” hereunder (each a “Purchaser” and
collectively the “Purchasers”), on the other hand.


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, Notes of the
Company in a PIPE Transaction as set forth herein;
 
WHEREAS, Gemini Master Fund, Ltd. (“Gemini”) holds that certain 12% Senior
Convertible Note of the Company issued to it on or about June 25, 2008 in the
original principal amount $1,086,956.52 (as amended to date, the “Gemini Note”),
which Gemini Note currently has an outstanding principal balance, together with
all accrued and unpaid interest thereon, equal to $1,151,100.33 as of the date
hereof;


WHEREAS, an entity controlled by Malcolm H. Philips, Jr., Chief Executive
Officer of the Company (“Philips”), holds those certain promissory notes of the
Company, issued to him at various times for various principal amounts (as
amended to date, the “Philips Notes”), which Philips Notes currently have an
aggregate outstanding principal balance, together with all accrued and unpaid
interest thereon, equal to $247,114.82 as of the date hereof;


WHEREAS, certain other Persons (“Creditors”) hold either promissory notes of the
Company, issued to them at various times for various principal amounts (as
amended to date, the “Other Notes”), or trade claims against the Company for
amounts past due to such Person from the Company (“Creditor Claims”);


WHEREAS, Gemini wishes to exchange its Gemini Note, Philips wishes to exchange
his Philips Notes, and certain Creditors wish to exchange their Other Notes or
Creditor Claims, for the new Notes being issued hereunder; and


WHEREAS, the remaining Purchasers hereunder (and Philips in addition to the
above-referenced exchange) wish to purchase Notes in exchange for cash
hereunder;


NOW THEREFORE, in consideration of the foregoing premise and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
agree as follows:


1.            Incorporation by Reference; Definitions.


(a)
Incorporation.  This Agreement incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled GTC 1-10 (General Terms and Conditions) available
and accessible at www.pipefund.com (“PST Document GTC”); provided, however, that
(1) all terms and conditions are to be read and interpreted in light of this
Agreement including all schedules, enclosures and attachments hereto, and
(2)  to the extent any of the terms, conditions or provisions of this Agreement
(without such incorporation) contradict or conflict with the terms, conditions
or provisions of PST Document GTC, this Agreement shall control.

 
1

--------------------------------------------------------------------------------


 
(b)
Defined Terms.  Each initially capitalized term used but not defined in this
Agreement (including PST Document GTC as incorporated herein pursuant to the
preceding Section), and each initially capitalized term used but not defined in
any other Transaction Document, shall have the meaning ascribed thereto in the
PipeFund Services Organization Standard Transaction Document labeled 1-10 DEF
(Definitions) available and accessible at www.pipefund.com.



(c)
PipeFund Transaction Code.  This Securities Purchase Agreement shall be known as
“Securities Purchase Agreement #CEXI-10-A”.



2.            Securities.  The Company agrees to issue and sell, and each
Purchaser agrees to purchase, severally and not jointly, in consideration for
payment by such Purchaser of its Subscription Amount indicated on such
Purchaser’s signature page hereto, upon the terms and conditions contained in
this Securities Purchase Agreement, 10% Senior Convertible Notes of the Company,
in the form attached hereto as Exhibit A (“Notes”), with an aggregate original
principal amount equal to such Purchaser’s Subscription Amount, which Notes
shall (i) bear interest at 10% per annum, (ii) be convertible into shares of
Common Stock as set forth in the Notes, and (iii) have a maturity date of
February 15, 2012, subject to acceleration of such date as set forth
therein.  On or prior to the Offering Termination Date, the Company may issue to
any Creditor Notes with an original principal amount equal to the amount of
indebtedness under Creditor Claims which is being cancelled in exchange for such
Notes.


3.            Closing.  Notwithstanding anything to the contrary contained in
Section 2.3(b) of PST Document GTC:


(a)
Gemini Exchange.  Gemini shall pay for the Note being purchased hereunder at
Closing solely by exchanging and surrendering to the Company its Gemini Note for
a new Note with an original principal amount equal to the outstanding balance
(including principal and accrued interest thereon) of the Gemini Note as of the
Closing Date, and no other value or consideration shall be paid or payable by
Gemini for the purchase of such new Note.

 
(b)
Philips Exchange.  Philips shall pay for the Note being purchased hereunder at
Closing solely by exchanging and surrendering to the Company all of the Philips
Notes for a new Note with an original principal amount equal to the aggregate
outstanding balance (including principal and accrued interest thereon) of the
Philips Notes as of the Closing Date, and no other value or consideration shall
be paid or payable by Philips for the purchase of such new Note.



(c)
Purchasers.  Each of Gemini and Philips and each other Creditor purchasing Notes
hereunder shall constitute a “Purchaser” under the Transaction Documents
notwithstanding the foregoing payment for Notes by exchange of securities.

 
2

--------------------------------------------------------------------------------


 
4.            Specific Terms.


(a)
The Minimum Aggregate Investment Amount shall be $400,000 of new cash
investments into the Company, $200,000 of which shall be from Philips or an
Affiliate of Philips.  The Maximum Aggregate Investment Amount (and for
clarification the maximum principal amount of Notes which may be issued to
Purchasers and Creditors) shall be $4,000,000.



(b)
The Bulletin Board shall be an Eligible Market.



(c)
Requisite Purchasers means 67%-in-Interest of the Purchasers.



(d)
The Offering Termination Date shall be April 1, 2010.



5.            Escrow.  Stephen McCommon (“Escrow Agent”) shall act as funds
escrow agent for the Closing of the Transactions pursuant to those certain Funds
Disbursements Agreements entered or to be entered into by the Escrow Agent with
the Company to serve in such capacity for the Closing.  There shall be no
Documents Escrow Agent for the Closing.  The Company represents that the Escrow
Agent is holding $450,000 in cash in escrow pending Closing of the Transactions.


6.            Expenses.  At the Closing or promptly thereafter, the Company
shall pay or reimburse to Gemini’s counsel (“Expense Payee”) a non-refundable,
non-accountable sum equal to $20,000 for documentation of the Transactions,
which amount shall be deducted and paid from Closing proceeds.


7.            Company Address for Notices:


Company:
 
CDEX Inc.
4555 South Palo Verde Road
Suite 123
Tucson, AZ 85714
Facsimile: 520-514-6394
Email: smccommon@cdex-inc.com
Contact person: Stephen McCommon, CFO
 
 
With a copy to:
 
Mary Payton O'Hara
Madama Griffitts O'Hara LLP
450 Park Avenue  South, Eighth Floor
New York, NY 10016
Facsimile: (212) 209-5460
Email: mohara@madama-law.com
 

8.            Modifications and Additional Terms.


(a)
Additional Documents.  In addition to the those items set forth in Section
2.3(a)(viii) of PST Document GTC, on the Closing Date the Company shall deliver
or cause to be delivered to each Purchaser the following:



 
  (i)
a Security Agreement, in substantially the form of Exhibit B attached hereto,
duly executed by the Company (for clarification, no security interest is created
thereunder unless and until the Company has failed to satisfy either Milestone 1
or Milestone 2 under the Notes (as such terms are defined in the Notes)); and



 
  (ii)
irrevocable Lock-Up Agreement, in substantially the form of Exhibit C attached
hereto, duly executed and delivered by Malcolm Philips for so long as he is
subject to the reporting requirements of Section 16 of the Securities Act.

 
3

--------------------------------------------------------------------------------


 
(b)
Modifications to PST Document GTC.

 
 
  (i)
No Registration Rights.  Sections 6.1 through 6.3 of PST Document GTC are hereby
deleted such that the Purchasers shall not have any registration rights except
for the piggyback registration rights set forth in Section 6.4 thereof.

 
 
  (ii)
Use of Proceeds. Notwithstanding anything to the contrary contained in Section
4.9 of PST Document GTC, the proceeds from the transaction will be used only for
general corporate purposes with at least $50,000 being used for investor
relations to achieve greater exposure of the Company to investors in such manner
and with such service providers as are reasonable acceptable to Gemini, at least
$25,000 of which shall be spent by June 1, 2010.  Of the first $400,000 in cash
proceeds received from the sale of the Notes (determined on a first-in, first
out basis), no payments will be made to Philips (except for no more than $35,000
in outstanding bona fide expense reports for Company expenditures).  So long as
the Gemini Note is outstanding, no payments shall be made on account of
indebtedness (including without limitation account payables, deferred
compensation or otherwise), provided that the Company may pay (A) any trade
payables incurred after the date hereof for services rendered or goods provided
to the Company in the ordinary course of business, and (B) from proceeds
received up to $450,000, up to $286,000 in the aggregate for any trade payables
(which for clarification does not include any deferred compensation, promissory
notes, indebtedness for borrowed money, or reimbursement of Company expenses in
excess of the $35,000 referenced above) outstanding on the date hereof and
Transaction expenses.  To the extent any proceeds are received in excess of
$450,000 from any financing up to $4 million, 50% of such proceeds shall be used
for payment of principal and interest outstanding on the Notes and 50% can be
used for any general corporate purposes.  Any amounts payable to the Noteholders
under the preceding sentence shall be shared ratably among the Noteholders, and
the portion payable to any Noteholder which is declined in writing by such
holder shall be paid to the other Noteholders electing to be repaid pro rata.



(c)
Additional Representations and Warranties.



 
  (i)
Philips Note Balance.  Each of Philips and the Company represents and warrants
to the Purchasers that the aggregate outstanding principal balance, together
with all accrued and unpaid interest thereon, of the Philips Notes as of the
date hereof is equal to the amount set forth in the recitals hereto and shall
provide evidence thereof upon the request of any Purchaser.



 
  (ii)
Employees.  The Company represents and warrants to the Purchasers that Schedule
8(c)(ii) attached hereto sets forth those agreements affecting employees which
entitle such employees to employment with the Company for a specified term,
which Schedule sets forth the end date of each such term and the estimated
severance expense to the Company in the event such employment is terminated by
the Company without cause prior to such end date.

 
4

--------------------------------------------------------------------------------


 
(d)
Additional Covenants.



 
  (i)
Stockholder Approval.



 
  (A)
Stockholder Meeting.  On or prior to September 30, 2010, the Company shall
effect an increase in the number of authorized unissued shares of Common Stock
by at least 100 million shares (or effect such other action that has the effect
of effectively increasing the number of authorized, unissued and unreserved
shares of Common Stock by at least such amount from the number of authorized,
unissued and unreserved shares of Common Stock available on the date hereof),
and prior to such date the Company shall obtain Stockholder Approval for such
increase to the extent required by applicable state or federal laws or
regulations or the regulations of any market or self-regulatory agency or
organization.  On or prior to June 30, 2010, the Company shall file with the
Commission and deliver to its stockholders a notice of meeting and proxy
statement or information circular, as required by the Commission, with respect
to a Stockholder Meeting which contains a proposal seeking such Stockholder
Approval.  Such Stockholder Meeting shall occur within sixty (60) days following
the filing of such proxy statement or information circular (75 days if the
Commission gives a full review of such proxy and the Company responds to any
comments within 5 days).  The Board of Directors of the Company shall recommend
to the Company’s stockholders that such proposal be approved, which
recommendation shall be contained in such proxy statement or information
circular, and the Company shall solicit proxies from its stockholders in
connection therewith in the same manner as all other management proposals in
such proxy statement (or as typically solicited by management for management
proposals), and all management-appointed proxy holders shall vote their proxies
in favor of such Stockholder Approval.  The Purchasers and their counsel shall
be entitled to review such proxy statement or information circular prior to
filing with the Commission, and such proxy statement or information circular
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company does not obtain such Stockholder Approval at the
first such Stockholder Meeting, the Company shall call a Stockholder Meeting
every four months thereafter to seek Stockholder Approval until the date on
which Stockholder Approval is obtained.



 
  (B)
Failure to Call and Hold Stockholder Meeting.  If the Company fails to (1) file
the proxy statement or information circular referred to above or (2) hold the
Stockholder Meeting referred to above, in each case prior to the date by which
such filing or meeting is required above, then each Purchaser shall have the
right to compel the Company to redeem the Notes held by the Purchaser which
cannot be converted or exercised due to the maximum issuance amount set forth in
Section 3 above, as may be elected by such Purchaser.  The redemption price
under the Notes shall be the Mandatory Default Amount (as defined in the
Notes).  Such redemption price shall be paid within ten (10) days after the
exercise of such redemption right.  If the Company fails to make any cash
payments or redemption payments under this subsection in a timely manner, such
payments shall bear interest at 24% per annum until paid in full. Without
limiting the foregoing, failure to timely obtain Stockholder Approval shall
constitute an Event of Default under the Notes.

 
5

--------------------------------------------------------------------------------


 
 
  (C)
Reservation of Underlying Shares.  Section 5.5 of PST Document GTC shall not be
effective until September 30, 2010, provided that the number of shares of Common
Stock currently reserved for issuance to Gemini upon conversion of the Gemini
Note and the warrant issued to Gemini on or about June 25, 2008 for 2,717,391
shares of Common Stock (“Gemini Warrant”) shall remain reserved for issuance to
Gemini upon conversion of the new Note purchased by Gemini hereunder and the New
Warrant (as defined below).  The Company represents and warrants that such
number of shares currently reserved and to be so continued to be reserved equals
at least 10,014,313 shares, and Gemini may use shares reserved for exercise of
the New Warrant for conversion of its new Note instead or vice-versa or as it
may otherwise determine, in each case in the sole discretion of Gemini.



 
  (ii)
Rule 144.  The Company acknowledges and agrees that, for purposes of Rule 144,
the holding period for the shares of Common Stock issuable upon conversion or
otherwise pursuant to the Note issued to Gemini shall have commenced on June 25,
2008 (the date of original issuance of the Gemini Note), notwithstanding this
Agreement and the Transactions.  Without limiting the foregoing, if at any time
it is determined that such holding period does not relate back to such date, the
Company will promptly cause the registration of all such underlying shares under
the Securities Act (without regard to any beneficial ownership or issuance
limitations contained in the Note) in accordance with Article VI of PST Document
GTC.  In connection with any registration of shares of Common Stock pursuant to
this Section, the Company and Gemini shall enter into a registration rights
agreement containing customary and reasonable provisions regarding the
registration of securities under the Securities Act, consistent with Article VI
of PST Document GTC.  Any and all shares of Common Stock issued upon conversion
of the Note issued to Gemini hereunder shall be issued free and clear of any and
all legends and restrictions thereon.  The new Note being issued to Gemini
hereunder is in substitution for and not in satisfaction of the Gemini
Note.  Such new Note shall not constitute a novation or satisfaction and accord
of the Gemini Note.  The Company hereby acknowledges and agrees that such new
Note shall amend, restate, modify, extend, renew and continue the terms and
provisions contained in the Note and shall not extinguish or release the Company
or any of its Subsidiaries under any Transaction Document or otherwise
constitute a novation of its obligations thereunder.  The Company acknowledges
that, for any Creditors (which do not currently have Other Notes) which exchange
their Creditor Claims for Notes, the Rule 144 holding period for such Notes will
commence on the date of issuance of such Notes.



 
  (iii)
Board Seats.  Within 60 days following the first Closing hereunder and for so
long as any Notes are outstanding, the Company’s Board of Directors shall
consist of up to seven members, which shall include (1) Greg Firmbach, (2)
Carmen Conicelli, (3) Don Strickland, (4) the new CEO to be appointed as
described in subsection (iv) below, or in each case for clauses (1) through (4)
individuals appointed or elected to replace such individuals upon their
resignation, (5) one individual designated by the majority of Note Holders
(excluding Gemini) as designated by David Lax (one of the Purchasers for cash
hereunder) (so long as at least $100,000 in principal amount of Notes are
outstanding excluding Gemini’s Notes) (“Noteholder Seat”), and (6) one
individual designated by Gemini (so long as Gemini holds at least $100,000 in
principal amount of Notes).

 
6

--------------------------------------------------------------------------------


 
 
  (iv)
Management Changes.  Immediately following the first Closing, the Company’s
Board of Directors shall begin the process of seeking and retaining a new Chief
Executive Officer of the Company (“CEO”) with experience as an executive of a
medical company and of a public company.  The Company shall use every effort to
conclude such search and hire a new CEO prior to the date which is 60 days
following the Closing Date, provided that if it fails to do so by such date then
the Company shall appoint an interim CEO and use every effort to conclude such
search and hiring as soon as practicable.  Any material information referenced
herein shall be publicly disclosed as soon as possible following the Closing
Date.



 
  (v)
Lock-Up Agreement.  The Company shall enforce the provisions of the Lock-Up
Agreement to the extent it becomes aware of any violation thereof.  The Company
agrees not to take any action inconsistent with the Lock-Up Agreement nor amend
or terminate any Lock-Up Agreement without the consent of the Purchasers.



 
  (vi)
Subsequent Equity Sales.



 
  (A)
From the date hereof until such time as no Purchaser holds any of the Notes, the
Company shall be prohibited from effecting or entering into an agreement to
issue shares of Common Stock, Convertible Securities or Options involving a
Variable Rate Transaction or MFN Transaction.



 
  (B)
Without limiting the foregoing, with respect to each Purchaser, from the date
hereof until such time as such Purchaser no longer holds any of Notes, in the
event the Company issues or sells any shares of Common Stock, Convertible
Securities or Options or amends the transaction documents relating to any sale
or issuance of Common Stock, Convertible Securities or Options, other than
Exempt Issuances, if such Purchaser reasonably believes that the terms and
conditions thereunder are more favorable to such investors than the terms and
conditions granted under the Transaction Documents, upon notice to the Company
by such Purchaser the Company shall amend the terms of this Transaction and the
Transaction Documents so as to give such Purchaser the benefit of such more
favorable terms or conditions with respect to such portion of Notes still held
by such Purchaser.



 
  (vii)
Insurance.  For at least six (6) years following the final Closing, the Company
shall continue and maintain in full force and effect directors and officers
insurance in such amounts and with such coverage as is currently maintained by
the Company with a reputable, financially sound insurance carrier, which
insurance shall cover, without limitation, claims arising with respect to
actions and omissions of the Company’s officers and directors occurring prior to
the final Closing.  The Company shall promptly furnish or cause to be furnished
evidence of such insurance to each Purchaser and Board member (including without
limitation prior Board members) so requesting same, in form and substance
reasonably satisfactory to such Purchaser or Board member.

 
7

--------------------------------------------------------------------------------


 
 
  (viii)
Bank Statements.  Until one of the Milestones are satisfied, upon the written
request (which may be by email) of Gemini at any time and from time to time, the
Company shall furnish to Gemini a copy of any of the Company’s monthly bank
statements requested by Gemini within five (5) days following such request
(provided that the Company shall not furnish such statements unless so
specifically requested by Gemini). The following are approximately the debts of
the company as of February 1, 2010 in a form complaint with reporting on CDEX’s
financial statements: Accounts Payable and Accrued Expenses $384,822, Notes
Payable and Accrued Interest $1,678,227, accrued legal fees $569,911.15 (of
which, $438,159 is to one law firm), deferred compensation $589,259 and accrued
payable to a distributor $272,038.

 
 
  (ix)
Gemini Warrant.  The Company and Gemini shall exchange the Gemini Warrant for a
new warrant (“New Warrant”) which is identical to the Gemini Warrant in all
respects except that the New Warrant shall be exercisable for 5 million shares
at an exercise price of $0.08 per share (each subject to adjustment as set forth
therein) and shall expire on June 25, 2015.

 
 
  (x)
No Assets Disposition; Defeasement.  Prior to Milestone 2 (as defined in the
Notes) being satisfied, other than inventory sold in the ordinary course of
business, the Company shall not sell, transfer, license, grant a security
interest in or otherwise dispose of any assets of the Company (including without
limitation any intellectual property) without the prior written consent of each
holder of Notes who holds Note(s) with an outstanding balance in excess of
$175,000 (each a “Large Noteholder”), which consent may be withheld in
his/her/its sole discretion, provided however, that such consent shall not be
required with respect to each Large Noteholder for whom the Company (i) places
an amount of cash in escrow equal to the outstanding balance (including
principal and accrued interest) of such Large Noteholder’s Note(s) minus
$175,000 as collateral against such Note(s), and (ii) executes and delivers such
escrow agreements, control account agreements and other documents in such form
and with such parties as is acceptable to such Large Noteholder in his/her/its
sole discretion in order for such Large Noteholder to possess a perfected first
priority security interest in such cash escrow account for his/her/its sole
benefit to secure the Company’s obligations under such Note(s).

 
(e)
Other Terms and Provisions.



 
  (i)
Full Force and Effect.  Except as otherwise expressly provided herein, each of
the transaction documents pursuant to which the Gemini Note was issued and the
other agreements and transactions contemplated thereby (“Gemini Documents”)
shall remain in full force and effect, and this Agreement and the transactions
contemplated hereby shall not in any way waive or prejudice any of the rights or
obligations of Gemini or the Company under the Gemini Documents, under any law,
in equity or otherwise, and shall not constitute a waiver or modification of any
provision of the Gemini Documents.

 
8

--------------------------------------------------------------------------------



 
 
  (ii)
Attorneys.  For reasons of administrative convenience only, the Purchasers are
all utilizing the same Transaction Documents at the Company’s request.  Peter J.
Weisman, P.C. does not represent any of the Purchasers except Gemini.

 
[Signature Page Follows]
  
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Securities Purchase Agreement #CEXI-10-A with file name SPA -- CDEX (Feb 10)
v.6.


COMPANY:


CDEX INC.




By:                                                                              
Name:  Stephen McCommon
Title:    CFO




PURCHASER:


1.  Signature:
   
PARTNERSHIP, CORPORATION, LIMITED
LIABILITY COMPANY OR TRUST:
 
 
                                                                               
    
(Print Name of Purchaser Entity)
 
By:                                                                              
       (Print name of authorized, executing entity, if any; if none, leave
blank)
 
 
INDIVIDUAL:
 
 
                                                                                    
(Print Name(s))
 
                                                                                    
(Signature)
 
By:                                                                                    
       (Signature of Authorized Person)
 
                                                                                    
(Print Name and Title of Authorized Person)
 
 
             
                                                                     
(Joint-Owner Signature, if any)
 
 
2.  Subscription Amount:  $                             
 
 
3.  Maximum Ownership Percentage:
 
The Maximum Ownership Percentage shall be 9.9% if no box is checked below.
 
□ 4.9%
□ 9.9%
□ Other:               %
□ None




--------------------------------------------------------------------------------




PURCHASER:                                                                                     
(Print Name)


4.  Address for Notices:
With a copy to, if any:
 
                                                                               
    
(Name or c/o Name)
 
                                                                                    
(Address)
 
                                                                                    
 
                                                                                    
(Contact Name)
 
                                                                                    
(Facsimile)
 
                                                                                    
(Telephone)
 
                                                                                    
(Email Address)
 
 
                                                                                    
(Name)
 
                                                                                    
(Address)
 
                                                                                    
 
                                                                                    
(Contact Name)
 
                                                                                    
(Facsimile)
 
                                                                                    
(Telephone)
 
                                                                                    
(Email Address)
 
 
5.  Residence/Organization and TIN:
   
                                                                                    
(State/Jurisdiction of Primary Residence (for individuals)
or Organization (for entities))
                                                                                    
(Social Security or Employer/Tax Identification Number,
if applicable)
 
6.  Special Instructions Where Securities to Be Delivered:
   
For Common Stock:
 
For Other Securities:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


FORM OF 10% SENIOR CONVERTIBLE NOTE










 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


FORM OF SECURITY AGREEMENT










 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


FORM OF LOCK-UP AGREEMENT










 

--------------------------------------------------------------------------------

 